It appears that on April 22, 1919, Hannah S. Whilldin filed a bill of complaint, seeking an accounting and the establishment of a trust and restoration of property to complainant. Carrie B. Briggs was dismissed as a defendant. A decree pro confesso was entered against Francis E. Green and Hubert F. Krantz, both having appeared by counsel and filed demurrers to the bill of complaint, which demurrers were overruled.
On November 29, 1920, a final decree was rendered in favor of the complainant and a writ of assistance was issued and executed.
On November 7, 1921, the defendant Krantz filed a "petition for restitution." On the same day a writ of dispossession was issued and executed ousting Hannah S. Whilldin and putting Krantz in possession. Krantz filed an answer in the cause and on bill and answer the chancellor decreed for the defendant Krantz and also decreed that a final decree in a cause based on an original bill in the nature of a bill of review setting aside the final decree in this cause be approved and confirmed. The complainant appealed.
The decree appealed from is reversed, and the cause remanded, with direction to enforce the original decree in favor of the complainant, Hannah S. Whilldin.
It is so ordered. *Page 32 
WHITFIELD, P. J., AND WEST AND TERRELL, J. J., concur.
TAYLOR, C. J., AND ELLIS AND BROWNE, J. J., concur in the opinion.
                          ON REHEARING.